                                 Case 1:13-cr-00634-LTS Document 30 Filed 12/04/19 Page 1of1

                                              PIER 5 LAW OFFICES
                                               A CO:llMUNITY OF' SOI,J•; PRACTITIONERS

    YIXCl•:NT HAl?RIEXTOS                                                                            3:i30 GEARY BOULEYARU
                                                                                                         3RD F'I,OOR EAST
       CUR'l'l!.i I •• HHIGGS
                                                                                                      SAN F'RA:\l('ISCO 041 lR
      HANDOl.PH r-;. DAAH
                                                                                                          AREA CODE 415
  (',\ROI,YN HAGIN E:lllSON
            BHIAX POHD                                                                                TELEPHONE: !)86·5501
             HYAN HOTH                                                                                     F'AX: 421•1331
            Nl'.DRA nuiz
      DIANA SA:IIUEl,SON                                 December 4, 2019                              SEC'RETAHIAL STAF't':
         ,J, TONY SEHHA                                                                                   ERIKA I.ARSON
          T\'I.ER Si\llTH
  ANXE :IIAlflE TO:llASSINI
        F:RJCA E. THF.I-:BY

            I~   :\11<;:\IOUJ,\.;\I
J,Au1n;l\'('t: ,JJ<:fo'(o'IH:Y I.ICHTER




                                                                                    1
                                                                                    .---~SDC SDNY
          Honorable Judge Laura Taylor Swain                                            DOCUMENT                            i'
          Southern District of New York
                                                                                    II ELECTRO:\flCALI y FILED
          Daniel Patrick Moynihan United States Courthouse
                                                                                        DOC#:                      -        _I
          500 Pearl St.                                                                                    .     .       v I
          New York, NY 10007-1312                                                    1. DAr!~ FlLEl )·       f_:_~ ?,\- ~_J_
                                                                                            --·-·-·-- ·---- ---·--·-------~

          via CM-ECF

          Re:            United States v. Bentley Gerald Hatchett
                         1: 13-cr-00634-LTS-l
                         Hearing Requesting Bail

          Dear Judge Swain:

          I am writing this letter to you in advance of the Status Conference set for tomorrow, December 5,
          2019, in the above-referenced matter. My co-counsel Geoffrey Stewart will be appearing at this
          conference. It is our intention to ask this Court for a date for bail review on behalf of our client
          Bentley Hatchett. I have been informed by your clerk that December 19, 2019, at 11:00 a.m. is
          available, and request that time and place for a bail review hearing. It is my understanding that
          the AUSA assigned to the case, Brett Kalikow, is unavailable. I have spoken with Assistant
          United States Attorney Jacob Fiddelman, who advised me that he would be available on that
          date. Once the date is assigned, I will file a formal motion.




                           eoffrey Stewart
                         Jacob Fiddelman                                          SO ORDERED:
                         Bentley Hatchett

                                                                                ~ ut~D---
                                                                                   WAN
                                                                                   H().AURATAYLOR
                                                                                   ! I' r -r1 ,'T .'\TES DISTR:CT JUDGE
